516 F.2d 1396
David STIRLING, Jr., and William G. Stirling, Plaintiffs-Appellants,v.CHEMICAL BANK, Individually, and as Agent, et al.,Defendants-Appellees.
No. 1026, Docket 75-7006.
United States Court of Appeals,Second Circuit.
Submitted May 29, 1975.Decided May 30, 1975.

Feldshuh, Weinberger & Derfner, New York City (Sidney Feldshuh, Donald A. Derfner, New York City, of counsel), for plaintiffs-appellants.
Cravath, Swaine & Moore, New York City (Ralph L. McAfee, Richard S. Simmons, New York City, of counsel), for defendants-appellees Chemical Bank, Frank Beatty, John J. Irish and Paavo Prima.
Milbank, Tweed, Hadley & McCloy, New York City, for defendant-appellee The Chase Manhattan Bank, N.A.
Phillips, Lytle, Hitchcock, Blaine & Huber, Buffalo, Bleakley, Platt, Schmidt, Hart & Fritz, New York City, for defendants-appellees Marine Midland Bank Western and Marine Midland Bank Rochester.
Nixon, Hargrave, Devans & Doyle, Rochester, N. Y., Townley, Updike, Carter & Rodgers, New York City, for defendant-appellee Lincoln First Bank of Rochester.
Debevoise, Plimpton, Lyons & Gates, New York City, for defendant-appellee Union Commerce Bank.
Before CLARK, Associate Justice,* and HAYS and MANSFIELD, Circuit Judges.
PER CURIAM:


1
We affirm upon Judge Bonsal's well considered opinion reported at 382 F.Supp. 1146 (S.D.N.Y.1974).



*
 United States Supreme Court, retired, sitting by designation